EXHIBIT 10.1(e)
FIRST HORIZON NATIONAL CORPORATION
2000 NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION STOCK OPTION PLAN
(As Restated for Amendments through December 15, 2008)

 

1.   Purpose. The 2000 Non-Employee Directors’ Deferred Compensation Stock
Option Plan of the First Horizon National Corporation has been adopted to
advance the interests of shareholders by encouraging non-employee members of the
Board of Directors to acquire proprietary interests in the Company in the form
of Stock Options granted in lieu of Retainer/Fees that otherwise would have been
paid in cash for serving on the Board of Directors or any committee thereof.

2.   Definitions. As used in the Plan, the following terms shall have the
respective meanings set forth below:

  (a)   “Board” means the Board of Directors of the Company.     (b)   “Common
Stock” means the common stock, par value $0.625 per share (appropriately
adjusted for subsequent stock splits), of the Company.     (c)   “Company” means
the First Horizon National Corporation, a corporation established under the laws
of the State of Tennessee.     (d)   “Deferred Compensation Stock Option” or
“Stock Option” means a right granted at the election of a Non-Employee Director
pursuant to Section 6.     (e)   “Disability” means total and permanent
disability, which if the Participant were an employee of the Company, would be
treated as a total and permanent disability under the terms of the Company’s
long-term disability plan for employees, as may be in effect from time to time.
    (f)   “Early Retirement” means retirement from Board service after the age
of 55 with 120 or more full months of aggregate Board service.     (g)   “Fair
Market Value” means the average of the high and low sales prices at which shares
of Common Stock are traded, as publicly reported by the Wall Street Journal, on
the applicable date or, if there were no sales of Common Stock reported for such
date, the last prior date for which a sale is reported.     (h)   “Grant Date”
means the applicable date, as specified in Section 7, on which a Stock Option is
granted to a Non-Employee Director by reason of an election made pursuant to
Section 6.     (i)   “Non-Employee Director” means a member of the Board who is
not an employee of the Company or any subsidiary or affiliate of the Company at
the time such person elects to receive Retainer/Fees in the form of Stock
Options.     (j)   “Normal Retirement” means the date at which any Non-Employee
Director is no longer qualified to serve on the Board based on the then-current
retirement age policy contained in the Company’s by-laws or, if not in the
by-laws, as adopted by the Board.     (k)   “Participant” means a person who has
received one or more Stock Options or the legal representative, heir or estate
of such person.     (l)   “Plan” means the 2000 Non-Employee Directors’ Deferred
Compensation Stock Option Plan.

1



--------------------------------------------------------------------------------



 



  (m)   “Retainer/Fees” means the retainer and meeting attendance fees payable
to a Non-Employee Director for service as member of the Board and/or member of
any committee of the Board.     (n)   “1934 Act” means the Securities Exchange
Act of 1934, as amended from time to time.

3.   Effective Date. The Plan shall be effective on the date it is approved by
the shareholders of the Company and shall remain in effect through the last
Grant Date occurring with respect to calendar year 2004, unless the Plan is
terminated by the Board earlier than such date subject to the provisions of
Section 11. If shareholder approval is not obtained by June 30, 2000, the Plan
shall be nullified and all elections to receive Stock Options shall be rescinded
and all Non-Employee Directors shall receive cash equal to all Retainer/Fees
that had been the subject of an election hereunder. Upon termination of the
Plan, the applicable terms of the Plan shall continue to apply to all Stock
Options which are outstanding on the date the Plan is terminated and to any
Stock Options which are granted subsequent to such date pursuant to Section 11.
  4.   Plan Operation. The Plan is intended to meet the requirements of a
“formula plan” for purposes of Rule 16b-3 under the 1934 Act as currently
applicable to the Plan and accordingly is intended to be self-governing. To this
end the Plan is expected to require no discretionary action by any
administrative body except as contemplated by Section 5(b). However, should any
questions of interpretation arise, they shall be resolved by the Human Resources
Committee of the Board or such other Committee as the Board may from time to
time designate. The Plan shall be interpreted to comply with Rule 16b-3 under
the 1934 Act, as then applicable to the Company’s employee benefit plans, and
any action under this Plan that would be inconsistent with the requirements of
Rule 16b-3 as then applicable shall be null and void.   5.   Common Stock
Available for Stock Options.

  (a)   A maximum of 400,000 shares of Common Stock may be issued upon the
exercise of Stock Options granted under the Plan. Shares of Common Stock shall
not be deemed issued until the applicable Stock Option has been exercised and,
accordingly, any shares of Common Stock represented by Stock Options which
expire unexercised or which are canceled shall remain available for issuance
under the Plan. For purposes of computing the maximum number of shares that may
be issued under the Plan, if shares are tendered in payment of all or portion of
the exercise price, then the number of shares issued in connection with such
exercise is the number of shares subject to option that was exercised, net of
the number tendered in payment.     (b)   Any increase in the number of
outstanding shares of Common Stock occurring through stock splits or stock
dividends after the adoption of the Plan shall be reflected proportionately in
an increase in the aggregate number of shares then available for the grant of
Stock Options under the Plan, or becoming available through the termination or
forfeiture of Stock Options previously granted but unexercised and in the number
subject to Stock Options then outstanding, and a proportionate reduction shall
be made in the per-share exercise price as to any outstanding Stock Options or
portions thereof not yet exercised. After any adjustment made pursuant to this
Section, the number of shares subject to each outstanding option may be rounded
down to the nearest whole number of shares or to the nearest fraction of a whole
share specified by the Committee, all as the Committee may determine from time
to time. The Committee may approve different rounding methods for different
tranches of options or for options of different sizes within any single tranche.
If changes in capitalization other than those considered above shall occur, the
Board, as it deems appropriate to preserve Participant’s benefits and to meet
the intent of the Plan, may make equitable adjustments to the number of shares
available under the Plan and covered by outstanding Stock Options and to the
exercise prices of outstanding Stock Options in the event of any change in
capitalization or similar action affecting Common Stock. Such actions may
include, but are not limited to, any combination or exchange of shares, merger,
consolidation, recapitalization, spin-off or other distribution (other than
normal cash dividends) of Company assets to shareholders, or any other change
affecting the Common Stock. Notwithstanding any other provision of this Section,
in the case of any stock dividend paid or payable at a rate of 10% or less:

2



--------------------------------------------------------------------------------



 



  (i)   The Company may implement any required adjustment of an option by either
of the following alternative methods applicable to that option, in lieu of the
method provided above.

  (a)   The Company may defer making any formal adjustment to individual options
until such time as it is deemed administratively practicable and convenient. If
the Company expects a series of quarterly or other periodic stock dividends to
occur, the Company may make a single adjustment that would have the same
cumulative effect as having made adjustments for all such stock dividends,
except that the Company may make a single final rounding down adjustment for any
fractional shares rather than having to account for rounding at the time of each
such stock dividend.     (b)   Prior to making any such formal adjustment(s) to
such individual option or in lieu of making any such formal adjustment(s), the
Company may make one or more informal adjustments to such individual option at
the time that the holder exercises such option (in whole or in part) in
accordance with its original terms as if no adjustment had been made for any
such stock dividends. In that case, as soon as administratively practicable
thereafter, the Company shall issue to the option holder for no additional
consideration such whole number of additional shares to which the option holder
would have been entitled if formal adjustments to the holder’s option had been
made for each such stock dividend (except for a single final rounding down
adjustment for any fractional shares). In any case under this alternative:
(1) the Company may impose such limitations on the issuance of such additional
shares, including the forfeiture of such additional shares, if it is not
administratively practicable for the Company to issue such additional shares
after any exercise of a stock option within such period of time as may, in the
discretion of the Company, be appropriate to best preserve the status of such
options under Section 409A as Grandfathered Options or Excepted Options, as
hereinafter defined; and (2) if approved by the Committee, the Company may
withhold the issuance of additional shares in such amount as may be appropriate
to defray applicable withholding and other taxes with respect to the additional
shares or may make other arrangements to defray applicable withholding and other
taxes from other sources.

  (ii)   The Committee may delegate to the executive officer of the Company in
charge of human resources the task of establishing and implementing appropriate
policies, procedures, and methods to implement any such alternative adjustment
methods within parameters approved by the Committee.     (iii)   Regardless of
whether formal adjustments to individual options are deferred or whether only
informal adjustments are made to individual options, the number of shares
available for the issuance of options under the Plan shall be deemed to be
increased as if formal adjustments were made at the time of each such stock
dividend.     (iv)   Notwithstanding any provision herein to the contrary,
neither this section nor any policies or procedures adopted hereunder shall be
deemed to authorize any feature for the deferral of compensation other than the
deferral of recognition of income until the later of (a) the exercise or
disposition of the options under Treasury Regulation §1.83-7 or (b) the time any
shares acquired pursuant to the exercise of the options first become
substantially vested as defined in Treasury Regulation §1.83-3(b). In the event
of any partial exercise or disposition of an option or any partial vesting and
delivery of shares under an option, the foregoing provisions in this (iv) shall
be applied to the options in the same proportions.

3



--------------------------------------------------------------------------------



 



  (v)   For purposes of this section, the term “Grandfathered Options” shall
mean options that were both issued and exercisable prior to January 1, 2005 and
thus grandfathered from being subject to Section 409A of the Internal Revenue
Code, and the term “Excepted Options” shall mean stock options with an exercise
price which may never be less than the fair market value of the stock on the
date of grant and thus qualify for the exception in Treas. Reg.
§1.409A-1(b)(5)(i)(A). It is not intended that any adjustment will constitute
either a material modification of a Grandfathered Option within the meaning of
Treasury Regulation §1.409A-6(a)(4) or a modification of an Excepted Option
within the meaning of Treasury Regulation §1.409A-1(b)(5)(v). This section shall
be interpreted in accordance with such intention, and all policies and
procedures adopted hereunder shall be in accordance with such intention.

6.   Elections to Receive Stock Options. Each Non-Employee may make a one-time
irrevocable election to receive Stock Options under the Plan, provided that such
election conforms to the following:

  (a)   Each Non-Employee Director serving as of October 20, 1999, must make his
or her election under the Plan no later than December 31, 1999. Such election,
if any, shall be applicable to Retainer/Fees otherwise payable to such
Non-Employee Director for service from January 1, 2000 through December 31,
2004, subject to the requirements of Section 9.     (b)   Each Non-Employee
Director who is newly appointed or elected to the Board after October 20, 1999,
must make his or her election, if any, under the Plan no later than 30 days
following the commencement of such person’s Board service. Such election, if
any, shall be applicable to Retainer/Fees earned by such Non-Employee Director
from the date of such election (but not before January 1, 2000) through
December 31, 2004, subject to the requirements of Section 9. The above
notwithstanding, no election under the Plan shall be permitted after June 30,
2004.     (c)   In making an irrevocable election to receive Retainer/Fees in
the form of Stock Options, the Non-Employee Director must designate that the
election is for all or a specified portion of the Retainer/Fees payable to him
or her through December 31, 2004.

7.   Effective Grant Dates.

  (a)   The Grant Dates for Stock Options granted pursuant to an election
covered by Section 6(a) made by a Non-Employee Director serving on the Board as
of October 20, 1999 for each of the calendar years such election is in effect
shall be the first business day of July of such calendar year and the first
business day of January of the following calendar year.     (b)   The Grant
Dates for Stock Options granted pursuant to an election covered by Section 6(b)
made by a Non-Employee Director elected or appointed to the Board after
October 20, 1999, shall be:

  (i)   For the initial Stock Option granted, the earliest calendar date
specified by Section 7(a) to occur after such election, or, if then required by
Rule 16b-3 under the 1934 Act as then applicable to the Plan, the first business
day following the last day of the second full calendar quarter of Board service
after an election pursuant to Section 6 has been made.     (ii)   For all Stock
Options granted subsequent to the initial Stock Option, for each of the calendar
years such election is in effect the first business day of each subsequent July
of such calendar year and each subsequent January of the following calendar
year.

8.   Stock Option Grants. Stock Options granted under the Plan shall have the
following terms and conditions:

  (a)   Each Stock Option shall have a per share exercise price equal to 50% of
the Fair Market Value on the Grant Date.

4



--------------------------------------------------------------------------------



 



  (b)   Each Stock Option shall cover the number of shares represented by “A” in
the following formula:                                       A = B/C, where    
    B = Amount of Retainer/Fees Earned

C = 50% of Fair Market Value of one share of Common Stock on the Grant Date.    
    If the number of Common Shares resulting from this calculation is not a
whole number, the amount will be rounded up to the next whole number. The
“Amount of Retainer/Fees Earned” for purposes of this calculation shall be such
amount as was payable to the Participant since the prior applicable Grant Date
or since January 1, 2000 in the case of an election pursuant to Section 6(a), or
the date of the election (but not before January 1, 2000) in the case of an
election pursuant to Section 6(b).     (c)   Each Stock Option shall expire on
the tenth anniversary of its Grant Date, subject to earlier or later expiration
in accordance with Section 9.     (d)   Each Stock Option shall be immediately
exercisable upon grant, except, however, that the Board may postpone the
exercise of a Stock Option during such period of time that is deemed reasonably
necessary to prevent any acts or omissions that the Board reasonably believes
could result in the violation of any state or federal law.

9.   Termination of Board Service.

  (a)   If a Non-Employee Director terminates Board service for any reason (or
becomes an employee of the Company) prior to a Grant Date upon which he or she
would otherwise receive a Stock Option under the Plan, no future Stock Options
shall be granted to him or her and any Retainer/Fees that have been earned, but
which were to be paid in the form of a Stock Option will be paid in cash
instead.     (b)   If a Participant terminates Board service with less than 120
full months of aggregate Board service or prior to Normal or Early Retirement
for any reason other than death or Disability, all outstanding Stock Options
held by such Participant shall expire on the first anniversary of such person’s
termination of Board service.     (c)   If a Participant terminates Board
service due to death, Disability or because of Normal or Early Retirement, each
outstanding Stock Option held by such Participant shall terminate at the earlier
of the fifth anniversary of such Participant’s termination of Board service or
the end of the term of the Stock Option.     (d)   The above notwithstanding,
any Stock Option held by a Participant at the time of the Participant’s death
shall expire on the later of the date provided for by Section 9(b) or 9(c), or
the first anniversary of the Participant’s death.

10.   Exercise Payment. A Stock Option, or portion thereof, may be exercised by
written notice of the exercise delivered to the Human Resources Committee of the
Board, or its designee, accompanied by payment of the exercise price. Such
payment may be made by cash, personal check or Common Stock already owned by the
Participant, valued at the Fair Market Value on the date of exercise, or a
combination of such payment methods. As soon as practicable after notice of
exercise and receipt of full payment for shares of Common Stock being acquired,
the Company shall deliver a certificate to the Participant representing the
Common Stock purchased through the Stock Option.

11.   Termination, Suspension and Amendment of the Plan. The Board may at any
time terminate, suspend or amend the Plan, except that the Plan may not be
amended in any manner which knowingly would: (a)

5



--------------------------------------------------------------------------------



 



    cause the Plan not to comply with Rule 16b-3 under the 1934 Act as then
applicable to the Company’s employee benefit plans; (b) cause Participants not
to be deemed “non-employee directors” for purposes of Rule 16b-3 under the 1934
Act as then applicable to the Company’s employee benefits plans; or
(c) adversely affect a Participant’s rights under the Plan, without the consent
of the Participant. If the Plan is terminated or suspended prior to December 31,
2004, any Retainer/Fees which have been earned but not paid as of the effective
date of termination of the Plan and which are the subject of an election
pursuant to Section 6, will be delivered in the form of Stock Options on the
appropriate Grant Date, notwithstanding that such date is subsequent to the date
the Plan has otherwise been terminated or suspended.

12.   Reload Option Grants.     (a)     Reload Grants. Automatically upon the
compliance by the Participant with the following, the Participant will receive
an additional option (a “Reload Option”) at the time and subject to the terms
and conditions described in this Section 12(a):

  1.   The Participant must exercise a Stock Option, using the attestation
method of exercise to pay all or a portion of the exercise price of the Stock
Option. Under the “attestation method” the Participant or other person who holds
legal title to shares of Common Stock beneficially owned by the Participant
attests to the ownership of a sufficient amount of shares of Common Stock to pay
all or a portion of the exercise price of the Stock Option without actually
tendering such shares, and as a result the Company issues to the Participant (or
defers delivery of) that number of shares equal to the number of shares subject
to Stock Option or Reload Option being exercised net of the shares attested to.
    2.   The Participant must not have previously received the grant of a Reload
Option in connection with the exercise of a portion of the Stock Option.     3.
  The Participant must be a current Director of the Corporation at the time of
the exercise of the Stock Option.     4.   There must be at least one year
remaining in the term of the Stock Option at the time of its exercise.     5.  
The Reload Option will be granted on and as of the time and date of the valid
exercise of the Stock Option by the Participant.     6.   The exercise price per
share of the Reload Option will be the Fair Market Value of one share of Common
Stock on the date of exercise of Stock Option.     7.   The number of shares of
Common Stock with respect to which the Reload Option will be granted will be
equal to the number of shares attested to by the Participant in payment in all
or a portion of the exercise price of the Stock Option.     8.   The Reload
Option will be exercisable during a term commencing at the time of the valid
exercise of the Stock Option and ending on the same date at the same time as the
original term of the Stock Option ends.     9.   No Reload Option will be
granted upon the exercise of a Reload Option.     10.   A Participant who has
received more than one Stock Option and who otherwise complies with this Section
12(a) will receive a Reload Option with respect to each such Stock Option.    
11.   The sale or other transfer of certain of the shares received upon the
exercise of a Reload Option will be restricted, as follows:

6



--------------------------------------------------------------------------------



 



  (i)   No restriction will apply to the shares received upon the exercise of a
Reload Option if the Reload Option was granted in connection with the exercise
of an option in which the Participant elected to defer receipt of shares.    
(ii)   Subject to (v), the restriction will apply to that number of shares
received upon the exercise of a Reload Option equal to the product of x times y
times z divided by w, where “x” is the number of shares received upon the
exercise of the Reload Option, “y” is .50, “z” is the difference between the
fair market value of one share at the time of exercise minus the exercise price
of one share, and “w” is the fair market value of one share at the time of
exercise.     (iii)   The restriction period will last until the earliest to
occur of the following: five years following the exercise of the Reload Option,
death, disability, Normal Retirement, Early Retirement, a change in control as
defined in the Company’s 1997 Employee Stock Option Plan or termination of
service as a director for any reason.     (iv)   During the restriction period
the Participant cannot sell or otherwise transfer the shares, and the shares
either will be legended accordingly or will be held in book-entry form by the
Company’s transfer agent with appropriate limitations on transfer ability in
place.     (v)   In the event that the Participant determines to sell shares of
Common Stock to pay the taxes associated with the exercise of a Reload Option,
then 50% of the shares so sold to pay the taxes may be shares that otherwise
would be restricted pursuant to the provisions hereof.

  (b)     General. The term “Stock Option” as used in Sections 2(k), 3 (the last
sentence), 5, 8(d), 9(b), 9(d), 10 and 12 shall be deemed to include a “Reload
Option” for all purposes of such Sections.

13.   General Provisions.

  (a)   Stock Options shall not be transferable or assignable other than by
(a) will or the laws of descent and distribution, or (b) to the extent permitted
by Rule 16b-3 under the 1934 Act as then applicable to the Company’s employee
benefits plans, by gift or other transfer to any “family member” of a
Non-Employee Director as the term “family member” is defined in the instructions
to
Form S-8 promulgated by the Securities and Exchange Commission.     (b)   Stock
Options shall be evidenced by written agreements or such other appropriate
documentation prescribed by the Human Resources Committee of the Board or its
designee.     (c)   Neither the Plan nor the granting of Stock Options nor any
other action taken pursuant to the Plan, shall constitute or be evidence of any
agreement or understanding, express or implied, that the Company shall retain
the services of a Participant for any period of time or at any particular rate
of compensation as a member of the Board. Nothing in the Plan shall in any way
limit or affect the right of the Board or the shareholders of the Company to
remove any Participant from the Board or otherwise terminate his or her service
as a member of the Board.     (d)   The validity, construction and effect of the
plan and any such actions taken under or relating to the Plan shall be
determined in accordance with the laws of the State of Tennessee and applicable
federal law.

7